Attorneys for Defendant/ Counterclaimant Plaintiff:
Robert J. Basil, Esq.
COLLIER & BASIL, P.C.
1270 Broadway, Suite 305
New York, New York 10001-3215
Telephone: 917-512-3066
Facsimile: 831-536-1075
robertjbasil@yahoo.com

And

Alexander Chen [SBN 245798]
INHOUSE CO. LAW FIRM
7700 Irvine Center Dr., Suite 800
Irvine, California 92618
Telephone: (714) 932-6659
Facsimile: (714) 882-7770
alexc@inhouseco.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------   :
                                                  :   Case No.: 1:20-cv-02378-KAM-CLP
FANTASIA DISTRIBUTION, INC.,                      :
                                                  :   DEFENDANT/
                          Plaintiff,              :   COUNTERCLAIMANT PLAINTIFF
                                                  :   ROMEO VAPORS, INC.’S ANSWER,
                                                  :   AFFIRMATIVE DEFENSES AND
        -v-                                       :   COUNTERCLAIMS
                                                  :
MYLE VAPE, INC., et al.                           :   JURY TRIAL DEMANDED
                                                  :
                          Defendants.             :
-----------------------------------------------   :


         Defendant/Counterclaimant Plaintiff Romeo Vapors, Inc. (“Romeo Vapors” or

“Defendant/Counterclaimant Plaintiff”), by and through its attorneys, hereby answers

Fantasia Distribution Inc.’s (“Fantasia” or “Plaintiff”) Complaint as follows:




                                                                                        1
                             AFFIRMATIVE DEFENSES

                                    FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                  SECOND DEFENSE

       Plaintiff’s claims are barred because the terms “ice” and “iced” are generic for

vaping product flavors, and thus the terms “ice” and “iced” cannot serve as trademarks.

                                   THIRD DEFENSE

       Plaintiff’s claims are barred because the uses of the mark at issue are descriptive

and not trademark uses.

                                  FOURTH DEFENSE

       Plaintiff’s claims against Defendant/Counterclaimant Plaintiff are barred because

it does not have any control over the marks at issue.

                                   FIFTH DEFENSE

       Plaintiff’s claims against Defendant/Counterclaimant Plaintiff are barred because

it did not endorse, approve, or otherwise control the flavoring names at issue.

                                   SIXTH DEFENSE

       Plaintiff’s claims are barred because Defendant/Counterclaimant Plaintiff‘s

conduct did not cause and was not likely to cause confusion or mistake, and was not

intended to deceive.

                                  SEENTH DEFENSE

       Plaintiff’s claims are barred because Plaintiff cannot show secondary meaning.




                                                                                             2
                                    EIGHTH DEFENSE

        Plaintiff’s claim for damages is barred because Plaintiff cannot show the

availability of statutory damages; nor can they show any financial injury or loss

attributable to the acts set forth in the Complaint.

                                     NINTH DEFENSE

        Plaintiff’s claim for injunctive relief is barred because Plaintiff cannot show that

Defendant/Counterclaimant Plaintiff will continue to engage in any of the acts

complained of in the Complaint.

                                     TENTH DEFENSE

        Plaintiff’s claims were brought in an improper venue. Neither Plaintiff nor

Defendant/Counterclaimant Plaintiff resides in this district, and no documents or

witnesses are located in this district.

                                  ELEVENTH DEFENSE

        Plaintiff’s claims were brought in a district that does not have personal

jurisdiction over Defendant/Counterclaimant Plaintiff. Defendant/Counterclaimant

Plaintiff does not reside in, conduct substantial business in, or target any activities,

towards the Eastern District of New York.

        Defendant/Counterclaimant Plaintiff reserves the right to assert additional

defenses if they are further disclosed during discovery.



                                          ANSWER

                               NATURE OF THE ACTION




                                                                                               3
   1. Defendant/Counterclaimant Plaintiff admits that the Complaint purports to set

forth claims for infringement and unfair competition against the defendants listed, and

that the Complaint seeks an injunction and damages. Defendant/Counterclaimant Plaintiff

denies that any of these claims have merit.

                            JURISDICTION AND VENUE

   2. Defendant/Counterclaimant Plaintiff admits the allegations in Paragraph 2 of the

Complaint.

   3. Defendant/Counterclaimant Plaintiff is without knowledge as to the business

activities of defendants other than Defendant/Counterclaimant Plaintiff.

Defendant/Counterclaimant Plaintiff denies that products sold by

Defendant/Counterclaimant Plaintiff have been sold in the State of New York.

   4. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 4 of the

Complaint.

   5. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 5 of the Complaint.

   6. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 6 of the

Complaint.

                                        PARTIES

   7. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 7 of the Complaint.

   8. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 8 of the Complaint.




                                                                                          4
   9. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 9 of the Complaint.

   10. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 10 of the Complaint.

   11. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 11 of the Complaint.

   12. Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 12 of the Complaint.

   13. Defendant/Counterclaimant Plaintiff denies that it has sold any “infringing”

products. Defendant/Counterclaimant Plaintiff admits the remaining allegations in

Paragraph 13 of the Complaint.

   14. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 14 of the

Complaint.

                              GENERAL ALLEGATIONS

   15. Defendant/Counterclaimant Plaintiff denies that the words “ICE” or “PINK

LEMONADE” function as trademarks and that they are distinctive.

Defendant/Counterclaimant Plaintiff admits that the records of the United States Patent &

Trademark Office indicate that Plaintiff is the owner of U.S. Trademark Registration

Nos. 4600173, 3998201, and 3812330. Defendant/Counterclaimant Plaintiff denies that

the U.S. Trademark Registration Nos. 4600173 and 3998201 are valid and asserts that

they should be cancelled. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 15 of the Complaint.




                                                                                          5
   16. Defendant/Counterclaimant Plaintiff denies that the words “ICE” or “PINK

LEMONADE” have achieved secondary meaning. Defendant/Counterclaimant Plaintiff

further denies that Plaintiff’s marks are valid or uncontestable.

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 16 of the Complaint.

   17. Defendant/Counterclaimant Plaintiff admits that the records of the United States

Patent & Trademark Office indicate that Plaintiff is the owner of U.S. Trademark

Registration No. 3,998,201. Defendant/Counterclaimant Plaintiff denies that the

registration is valid and asserts that it should be cancelled.

   18. Defendant/Counterclaimant Plaintiff admits that the records of the United States

Patent & Trademark Office indicate that Plaintiff is the owner of U.S. Trademark

Registration No. 4,600,173. Defendant/Counterclaimant Plaintiff denies that the

registration is valid and asserts that it should be cancelled.

   19. Defendant/Counterclaimant Plaintiff admits that the records of the United States

Patent & Trademark Office indicate that Plaintiff is the owner of U.S. Trademark

Registration No. 3,812,330.

   20. Defendant/Counterclaimant Plaintiff admits it has sold vaping products bearing

the word “ICED” or “ICE.” To the extent that Paragraph 20 is directed at

Defendant/Counterclaimant Plaintiff, it denies the remaining allegations in Paragraph 20

of the Complaint. To the extent that Paragraph 20 is directed at other defendants,

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations.




                                                                                           6
   21. Defendant/Counterclaimant Plaintiff admits it competes with Fantasia.

Defendant/Counterclaimant Plaintiff denies the remaining allegations in Paragraph 21 of

the Complaint.

   22. Defendant/Counterclaimant Plaintiff admits that Fantasia sent it cease & desist

letters. Defendant/Counterclaimant Plaintiff denies it is infringing and denies the

remaining allegations in Paragraph 22 of the Complaint. Defendant/Counterclaimant

Plaintiff specifically alleges that it promptly began efforts to discontinue sales of any

products bearing the word “ICE” and the words “PINK LEMONADE.”

                                       COUNT I
                            Federal Trademark Infringement
                                      Myle-ICED

   23. In response to Paragraph 23, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-22 of the Complaint.

   24. Paragraph 24 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 24

of the Complaint.

   25. Paragraph 25 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 25 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information




                                                                                             7
sufficient to form a belief about the truth of the remaining allegations in Paragraph 25 of

the Complaint.

   26. Paragraph 26 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff admits that the records of

the United States Patent & Trademark Office indicate that Plaintiff is the owner of U.S.

Trademark Registration Nos. 3,998,201 and 4,600,173. Defendant/Counterclaimant

Plaintiff denies that the registrations are valid and asserts that they should be cancelled.

To the extent Paragraph 26 asserts that Fantasia has any trademark rights in the word

“ICE,” Defendant/Counterclaimant Plaintiff denies the allegations.

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 26 of the Complaint.

   27. Paragraph 27 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 27 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 27 of

the Complaint.

   28. Paragraph 28 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 28 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the




                                                                                               8
allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 28 of

the Complaint.

                                      COUNT II
                            Federal Trademark Infringement
                              Cool Clouds—ICE and ICED

   29. In response to Paragraph 29, Defendants incorporate their answers to Paragraphs

1-28 of the Complaint.

   30. Paragraph 30 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 30 of the Complaint.

   31. Paragraph 31 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 31 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information

sufficient to form a belief about the truth of the allegations in Paragraph 31 of the

Complaint.

   32. Paragraph 32 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff admits that the records of

the United States Patent & Trademark Office indicate that Plaintiff is the owner of U.S.




                                                                                              9
Trademark Registration Nos. 3,998,201 and 4,600,173. Defendant/Counterclaimant

Plaintiff denies that the registrations are valid and asserts that they should be cancelled.

To the extent Paragraph 32 asserts that Fantasia has any trademark rights in the word

“ICE,” Defendant/Counterclaimant Plaintiff denies the allegations.

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 32 of the Complaint.

   33. Paragraph 33 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 33

of the Complaint.

   34. Paragraph 34 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 34

of the Complaint.

                                      COUNT III
                            Federal Trademark Infringement
                                 Access Vapors—ICE

   35. In response to Paragraph 35, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-34 of the Complaint.

   36. Paragraph 36 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or




                                                                                               10
information sufficient to form a belief about the truth of the allegations in Paragraph 36

of the Complaint.

   37. Paragraph 37 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 37 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 37 of

the Complaint.

   38. Paragraph 38 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff admits that the records of

the United States Patent & Trademark Office indicate that Plaintiff is the owner of U.S.

Trademark Registration Nos. 3,998,201 and 4,600,173. Defendant/Counterclaimant

Plaintiff denies that the registrations are valid and asserts that they should be cancelled.

To the extent Paragraph 38 asserts that Fantasia has any trademark rights in the word

“ICE,” Defendant/Counterclaimant Plaintiff denies the allegations.

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 38 of the Complaint.

   39. Paragraph 39 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 39 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the




                                                                                               11
allegations. Defendant/Counterclaimant Plaintiff lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 39 of

the Complaint.

   40. Paragraph 40 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 40 of the Complaint.

                                        COUNT IV
                           Federal Trademark Infringement
                           Limitless Trading – ICE and ICED

   41. In response to Paragraph 41, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-40 of the Complaint.

   42. Paragraph 42 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 42

of the Complaint.

   43. Paragraph 43 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 43 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information




                                                                                             12
sufficient to form a belief about the truth of the remaining allegations in Paragraph 43 of

the Complaint.

   44. Paragraph 44 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff admits that the records of

the United States Patent & Trademark Office indicate that Plaintiff is the owner of U.S.

Trademark Registration Nos. 3,998,201 and 4,600,173. Defendant/Counterclaimant

Plaintiff denies that the registrations are valid and assert that they should be cancelled. To

the extent Paragraph 44 asserts that Fantasia has any trademark rights in the word “ICE,”

Defendant/Counterclaimant Plaintiff denies the allegations. Defendant/Counterclaimant

Plaintiff lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 44 of the Complaint.

   45. Paragraph 45 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 45 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 45 of

the Complaint.

   46. Paragraph 46 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or




                                                                                           13
information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 46 of the Complaint.

                                      COUNT V
                           Federal Trademark Infringement
                             Pop Vapors—ICE and ICED

   47. In response to Paragraph 47, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-46 of the Complaint.

   48. Paragraph 48 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 48

of the Complaint.

   49. Paragraph 49 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 49 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 49 of

the Complaint.

   50. Paragraph 50 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff admits that the records of

the United States Patent & Trademark Office indicate that Plaintiff is the owner of U.S.

Trademark Registration Nos. 3,998,201 and 4,600,173. Defendant/Counterclaimant




                                                                                             14
Plaintiff denies that the registrations are valid and assert that they should be cancelled. To

the extent Paragraph 50 asserts that Fantasia has any trademark rights in the word “ICE,”

Defendant/Counterclaimant Plaintiff denies the allegations. Defendant/Counterclaimant

Plaintiff lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 50 of the Complaint.

   51. Paragraph 51 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. To the extent Paragraph 51 asserts that Fantasia has any

trademark rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the

allegations. Defendant/Counterclaimant Plaintiff lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 51 of

the Complaint.

   52. Paragraph 52 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 52 of the Complaint.

                                      COUNT VI
                            Federal Trademark Infringement
                                 Romeo Vapors—ICE

   53. In response to Paragraph 53, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-52 of the Complaint.




                                                                                           15
   54. Defendant/Counterclaimant Plaintiff admits it has sold products but it lacks

knowledge or information sufficient to form a belief about the truth of the allegations in

Paragraph 54 of the Complaint.

   55. Defendant/Counterclaimant Plaintiff incorporates its answer to Paragraph 54 of

the Complaint. Defendant/Counterclaimant Plaintiff admits it uses descriptive words like

“ICE” to describe its products. Defendant/Counterclaimant Plaintiff denies it uses

Plaintiff’s marks. To the extent Paragraph 55 asserts that Fantasia has any trademark

rights in the word “ICE,” Defendant/Counterclaimant Plaintiff denies the allegations.

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 55 of the Complaint.

   56. Defendant/Counterclaimant Plaintiff admits that the records of the United States

Patent & Trademark Office indicate that Plaintiff is the owner of U.S. Trademark

Registration Nos. 3,998,201 and 4,600,173. Defendant/Counterclaimant Plaintiff denies

that the registrations are valid and asserts that they should be cancelled. To the extent

Paragraph 56 asserts that Fantasia has any trademark rights in the word “ICE,”

Defendant/Counterclaimant Plaintiff denies the allegations. Defendant/Counterclaimant

Plaintiff lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 56 of the Complaint.

   57. To the extent Paragraph 57 asserts that Fantasia has any trademark rights in the

word “ICE,” Defendant/Counterclaimant Plaintiff denies the allegations.

Defendant/Counterclaimant Plaintiff lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 57 of the Complaint.




                                                                                            16
   58. To the extent Paragraph 58 asserts that Fantasia has any trademark rights in the

word “ICE,” Defendant/Counterclaimant Plaintiff denies the allegations.

Defendant/Counterclaimant Plaintiff lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 58 of the Complaint.



                                     COUNT VII
                           Federal Trademark Infringement
                             Myle—PINK LEMONADE

   59. In response to Paragraph 59, Defendant/Counterclaimant Plaintiff incorporate its

answers to Paragraphs 1-58 of the Complaint.

   60. Paragraph 60 does not appear to be directed at Defendant/Counterclaimant

Plaintiff; however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 60

of the Complaint.

   61. Paragraph 61 does not appear to be directed at Defendant/Counterclaimant

Plaintiff; however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 61

of the Complaint.

   62. Paragraph 62 does not appear to be directed at Defendant/Counterclaimant

Plaintiff; however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or




                                                                                             17
information sufficient to form a belief about the truth of the allegations in Paragraph 62

of the Complaint.

   63. Paragraph 63 does not appear to be directed at Defendant/Counterclaimant

Plaintiff; however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 63

of the Complaint.

   64. Paragraph 64 does not appear to be directed at Defendant/Counterclaimant

Plaintiff; however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 64

of the Complaint.



                                    COUNT VIII
                           Federal Trademark Infringement
                           Cool Clouds—PINK LEMONADE

   65. In response to Paragraph 65, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-64 of the Complaint.

   66. Paragraph 66 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 66

of the Complaint.




                                                                                             18
   67. Paragraph 67 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 67

of the Complaint.

   68. Paragraph 68 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 68

of the Complaint.

   69. Paragraph 69 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 69

of the Complaint.

   70. Paragraph 70 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 70

of the Complaint.



                                     COUNT IX
                           Federal Trademark Infringement
                          Access Vapor—PINK LEMONADE




                                                                                             19
   71. In response to Paragraph 71, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-70 of the Complaint.

   72. Paragraph 72 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 72

of the Complaint.

   73. Paragraph 73 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 73

of the Complaint.

   74. Paragraph 74 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 74

of the Complaint.

   75. Paragraph 75 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 75

of the Complaint.




                                                                                             20
   76. Paragraph 76 does not appear to be directed at Defendant/Counterclaimant

Plaintiff, however, to the extent a response is required, Defendant/Counterclaimant

Plaintiff states as follows. Defendant/Counterclaimant Plaintiff lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 76

of the Complaint.



                                      COUNT X
                              Federal Unfair Competition

   77. In response to Paragraph 77, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-76 of the Complaint.

   78. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 78 of the

Complaint.

   79. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 79 of the

Complaint.

   80. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 80 of the

Complaint.

   81. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 81 of the

Complaint.

                                     COUNT XI
                         Unfair and Deceptive Trade Practices

   82. In response to Paragraph 82, Defendant/Counterclaimant Plaintiff incorporates its

answers to Paragraphs 1-81 of the Complaint.

   83. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 83 of the

Complaint.




                                                                                             21
   84. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 84 of the

Complaint.

   85. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 85 of the

Complaint.

                             COUNT XII
         Common Law Trademark Infringement and Unfair Competition

   86. In response to Paragraph 86, Defendant/Counterclaimant Plaintiff incorporates its

      answers to Paragraphs 1-85 of the Complaint.

   87. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 87 of the

      Complaint.

   88. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 88 of the

      Complaint.

   89. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 89 of the

      Complaint.

   90. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 90 of the

      Complaint.

                                    COUNT XIII

                     Unfair Competition Under New York Law

   91. In response to Paragraph 91, Defendant/Counterclaimant Plaintiff incorporates its

      answers to Paragraphs 1-90 of the Complaint.

   92. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 92 of the

      Complaint.

   93. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 93 of the

      Complaint.



                                                                                      22
   94. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 94 of the

       Complaint.

   95. Defendant/Counterclaimant Plaintiff denies the allegations in Paragraph 95 of the

       Complaint.

                                 PRAYER FOR RELIEF

       Defendant/Counterclaimant Plaintiff denies that Plaintiff is entitled to any relief

and request that this Court dismiss Plaintiff’s Complaint with prejudice. Any and all

allegations of Plaintiff’s Complaint not specifically admitted herein are hereby denied.



                                  COUNTERCLAIMS

                                        COUNT I

  CANCELLATION OF FEDERAL TRADEMARK REGISTRATION 4,600,173

               BASED ON FRAUD ON THE TRADEMARK OFFICE



       For its counterclaims against Plaintiff/Counterclaimant Defendant Fantasia

Distribution, Inc. (“Fantasia”), Defendant/Counterclaimant Plaintiff Romeo Vapors, Inc.

(“Defendant/Counterclaimant Plaintiff”) states as follows:

   1. This is an action for trademark cancellation under the trademark and service mark

laws of the United States, specifically 15 U.S.C. § 1119. (“Lanham Act”).

   2. Defendant/Counterclaimant Plaintiff is a New York Corporation with its principal

place of business in New York.




                                                                                             23
   3. This Court has personal jurisdiction over the parties to this action and venue is

proper in this Court because Fantasia has submitted to this Court’s jurisdiction by filing

the Complaint against Romeo Vapors, Inc., et al in this district.

   4. This action arises under the trademark laws of the United States. This Court has

original jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331

and 1338(a) and 15 U.S.C. § 1121(a).

   5. On May 28, 2020, Fantasia filed a Complaint (“the Complaint”) which initiated

this Civil Action No. 1:20-cv-02378.

   6. In its Complaint, Fantasia alleges that it owns U.S. Trademark Registration No.

4,600,173 for “ICE” in connection with “Hookah tobacco; Molasses tobacco; [S]moking

tobacco; tobacco.” (emphasis added).

   7. In its Complaint, Fantasia also alleges that it owns U.S. Trademark Registration

No. 4,600,173 for “ICE” in connection with “Electronic hookah liquid (e-liquid)

consisting of flavorings in liquid form used to fill electronic hookahs or electronic

hookah cartridges; Vapor liquid consisting of flavorings in liquid form used to fill

electronic cigarette vaporizers or vaporizing cigarette cartridges” and with “Hookah

tobacco; Herbal molasses; Herbs for smoking; Molasses tobacco; Smoking molasses;

Shisha; Vapor stones for electronic hookahs; Electronic hookahs; Cartomizers, namely,

combination electronic cigarette refill cartridges sold empty and atomizers, sold as a

component of electronic cigarettes” (emphasis added).

   8. U.S. Trademark Registration 4,600,173 is referred to as the “ICE Registration.”




                                                                                          24
   9. In its complaint, Fantasia asserts that the ICE Registration provide Fantasia with a

legal right to exclude others, including Defendant/Counterclaimant Plaintiff, from using

the word “ICE” or “ICED” as descriptions of flavors for e-cigarette or vaping products.

   10. In its complaint, Fantasia has asserted that Defendant/Counterclaimant Plaintiff is

infringing on the ICE Registration, and has asserted claims for federal trademark

infringement against it.

   11. Defendant/Counterclaimant Plaintiff has denied that Fantasia has any legal right

to exclude them from using the words “ice” or “iced” to describe e-cigarette or e-juice

flavors.

   12. Defendant/Counterclaimant Plaintiff seeks to cancel the ICE Registration on the

grounds that, on information and belief, it was obtained as a result of knowingly making

false statements about the use of the Marks, which were made with the intent to deceive

the USPTO and constitute fraud on the USPTO.

   13. On May 25, 2020, Fantasia filed its Declaration Combined Declaration of Use and

Incontestability under Sections 8 & 15 (“Section 8 & 15”) dated for Reg. No. 4,600,173,

in which it declared that “the mark is in use in commerce on or in connection with all of

the goods/all of the services, or to indicate membership in the collective membership

organization, listed in the existing registration… and the mark has been continuously

used in commerce for five (5) consecutive years after the date of registration, or the date

of publication under Section 12(c), and is still in use in commerce on or in connection

with all goods/all services…”

   14. It appears from publicly available information that Fantasia has not used its marks

in commerce on or in connection with all of the goods listed. On information and belief,




                                                                                          25
Fantasia intentionally withheld from the Patent and Trademark Office that it does not use

its mark in commerce on or in connection with the goods for “Molasses tobacco” and

“Cartomizers, namely, combination electronic cigarette refill cartridges sold

empty.” (emphasis added).

   15. On information and belief, Fantasia uses the mark in commerce on or in

connection with goods containing “Molasses” or with “Tobacco” as separate products;

however, Fantasia does not use its mark in commerce on or in connection with goods for

“Molasses tobacco.”

   16. On information and belief, Fantasia does not use the mark in commerce on or in

connection with empty cartomizer or with empty cigarette refill cartridges. On

information and belief, Fantasia uses the mark in commerce with disposable, filled

“cartomizers” or “cigarette refill cartridges.” Since the said cartomizers are disposable,

on information and belief, the cartomizers are not “sold empty.”

   17. A screenshot taken on September 13, 2020, for the search result for “cartomizer”

on Fantasia’s website shows that all cartomizers sold by Fantasia, including those use in

commerce on or in connection with the mark ICE, are part of the Fantasia E-Bowl

system:




                                                                                             26
   18. A screenshot taken on September 13, 2020, regarding the Fantasia E-Bowl Kit

system on Fantasia’s website shows that the Fantasia E-Bowl Kit works with disposable

cartomizers:




                                                                                     27
    19. On information and belief, the Fantasia E-Bowl Kit uses disposable cartomizers

and therefore the cartomizers are not “sold empty” as Fantasia declared in its declarations

to the Patent and Trademark Office.

    20. Whether the goods sold in commerce or in connection with the marks are the

same as those listed in the trademark registration would be material to the question of

whether and how the term “ICE” was used by Fantasia in commerce, as well as to the

validity of the Fantasia’s registration.




                                                                                          28
   21. If, as believed, Fantasia does not sell goods containing Molasses Tobacco nor sell

empty cartomizers, this material information should have been disclosed to the USPTO.

   22. If, as believed, Fantasia intentionally withheld such material information from the

USPTO in its Section 8 & 15 for 4,600,173 and therefore Fantasia’s Section 8 & 15 for

the ICE Registration should be voided.

   23. Furthermore, the registration creates a legal presumption that Fantasia has valid

and exclusive rights in the mark for goods identified in the Registration.

   24. For the reasons set forth above, Fantasia is not entitled to the registration or to the

legal presumption that the registration creates.

   25. The continued presence of the Registration on the federal trademark register

constitutes an obstacle to Defendant/Counterclaimant Plaintiff intended use of the term

“ICE” in future products and in marketing materials or keywords. The registration, thus,

is causing injury and damage to Defendant/Counterclaimant Plaintiff.

                             COUNT II
       CANCELLATION OF FEDERAL TRADEMARK REGISTRATIONS
                        FOR GENERICNESS
                          15 U.S.C. § 1119

   26. Defendant/Counterclaimant Plaintiff incorporates the allegations of Paragraph 1

through 25 of the Counterclaims as if fully set forth herein.

   27. The words “ice” and “iced” are generic term to describe minty or menthol flavors.

   28. Hundreds of tobacco, e-juice, and e-cigarette manufacturers use the terms “ice”

and “iced” to functionally describe a flavor as bring a menthol flavor.

   29. The word “ice” has no significance as a source identifier in the tobacco or e-

cigarette industry. Rather, the primary significance to the public of the terms “ice” and

“iced” is to identify an attribute of the product they are purchasing.



                                                                                            29
    30. The purchasing or consuming public for e-cigarettes or e-juice use and understand

the terms “ice” and “iced” to refer to the genus or sub-genus of e-cigarette or e-juice

goods, or a key aspect of e-cigarette or e-juice goods.

    31. An actual and justiciable controversy exists between Defendant/Counterclaimant

Plaintiff and Fantasia, because Fantasia has sued Defendant/Counterclaimant Plaintiff

over their use of the word “Iced.” An actual controversy further exists concerning

whether this lawsuit was filed for improper purposes, including to hinder lawful

competition from Fantasia’s competitors, which include Defendant/Counterclaimant

Plaintiff.

    32. Pursuant to 15 U.S.C. § 1119, in any action involving a registered mark the Court

may, inter alia, determine the right to registration and order the cancellation of the

registrations of any party to the action.

    33. Pursuant to 15 U.S.C. § 1064, Fantasia’s ICED Registrations are invalid and

subject to cancellation because the marks registered thereunder are generic.

                        COUNT III
  CANCELLATION OF FEDERAL TRADEMARK REGISTRATION 4,600,173
         BASED ON LACK OF SECONDARY MEANING


    34. Defendant/Counterclaimant Plaintiff incorporates the allegations of Paragraph 1

through 33 of the Counterclaims as if fully set forth herein.

    35. If the Section 8 & 15 Declaration filed for 4,600,173 is invalid, then

Defendant/Counterclaimant Plaintiff seeks to cancel the Registration No. 4,600,173 for

“ice” on the grounds that the registration is void because it is descriptive and has not

acquired secondary meaning.




                                                                                           30
   36. The words “ice” cannot be trademarked because it is generic and descriptive.

“ice” is often used to describe a feature, such as a flavor, thus, such generic and

descriptive terms cannot be subject to a trademark.

   37. Plaintiff’s goods are literally smoking tobaccos which have “ice” flavor.

   38. Ice is descriptive of various goods in the marketplace which have an icy flavor,

for example, lip balm, cookies and chewing gums.

   39. As a result, the term ICE is descriptive of a feature of the applicant’s goods and

Plaintiff’s registration should be canceled from the Principal Register because it is

descriptive and has not acquired secondary meaning.

   40. For the reasons set forth above, Applicant is not entitled to the Registration.

   41. The continued presence of the Registration on the federal trademark register

constitutes an obstacle to Defendant/Counterclaimant Plaintiff’ intended use of the term

“ice” in future goods and in marketing materials or keywords. The Registration, thus, is

causing injury and damage to Defendant/Counterclaimant Plaintiff.



                                 PRAYER FOR RELIEF

       WHEREFORE, Defendant/Counterclaimant Plaintiff demands judgment in its

favor and against Fantasia as follows:

   1. Dismiss the Plaintiff’s Complaint against Defendant/Counterclaimant Plaintiff

with prejudice;

   2. Declare, adjudge, and decree that U.S. Trademark Registration Nos. 3,998,201

and 4,600,173 are invalid;




                                                                                            31
   3. Order that U.S. Trademark Registration Nos. 3,998,201 and 4,600,173 be

canceled, and certify that Order by the Court to the Director of the U.S. Patent &

Trademark Office in accordance with 15 U.S.C. § 1119;

   4. Declare, adjudge, and decree that Defendant/Counterclaimant Plaintiff’ past use

of the words “ice” or “iced” and “pink lemonade” has not infringed on the legal rights of

Fantasia;

   5. Declare that this is an “exceptional case” that warrants an award of attorney’s fees

against Fantasia; and

   6. Award Defendant/Counterclaimant Plaintiff such other and further equitable relief

as the Court may deem just and proper.



Dated: November 12, 2020


                                             /s/ Alexander Chen           ____
                                             ALEXANDER CHEN, ESQ.
                                             INHOUSE CO. LAW FIRM
                                             7700 Irvine Center Drive, Suite 800
                                             Irvine, California 92618
                                             (714) 932-6659

                                             ROBERT J. BASIL, ESQ.
                                             COLLIER & BASIL, P.C.
                                             1270 Broadway, Suite 305
                                             New York, New York 10001-3215
                                             (917) 512-3066




                                                                                        32
                            CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on November 13, 2020, he caused a
true and accurate copy of the annexed ROMEO VAPORS, INC.’S ANSWER,
AFFIRMATIVE DEFENSES AND COUNTERCLAIMS to be served via Electronic
ECF filing, on all counsel of record who are deemed to have consented to such
service under the Court’s local rules.

November 13, 2020
Irvine, CA

                                                     /s/ Alexander Chen
                                                     Alexander Chen
                                                     7700 Irvine Center Drive
                                                     Suite 800
                                                     Irvine, CA 92618
                                                     Tel: 949/250-1555
                                                     alexc@inhouseco.com

                                                    Pro Hac Vice Counsel for
                                                    Defendant, Romeo Vapors,
                                                    Inc.
